NOT FOR PUBLICATION WITHOUT THE
                               APPROVAL OF THE APPELLATE DIVISION
        This opinion shall not "constitute precedent or be binding upon any court." Although it is posted on the
     internet, this opinion is binding only on the parties in the case and its use in other cases is limited. R. 1:36-3.




                                                         SUPERIOR COURT OF NEW JERSEY
                                                         APPELLATE DIVISION
                                                         DOCKET NOS. A-0200-18T4
                                                                     A-1220-18T4
                                                                     A-1681-18T4

STATE OF NEW JERSEY,

          Plaintiff-Respondent,

v.

RONY CHERY,

          Defendant,

and

INTERNATIONAL FIDELITY
INSURANCE CO.,

     Defendant-Appellant.
____________________________

STATE OF NEW JERSEY,

          Plaintiff-Respondent,

v.

JERRY TYRE,

          Defendant,
and

ALLEGHENY CASUALTY CO.,

     Defendant-Appellant.
____________________________

STATE OF NEW JERSEY,

      Plaintiff-Respondent,

v.

OMAR WILLIAMS,

      Defendant,

and

ALLEGHENY CASUALTY CO.,

     Defendant-Appellant.
_____________________________

           Submitted September 17, 2019 – Decided November 20, 2019

           Before Judges Fisher, Accurso and Gilson.

           On appeal from the Superior Court of New Jersey, Law
           Division, Hudson County, Indictment Nos. 13001984-
           001, 16-05-0719 and 16-08-1124.

           Richard P. Blender, attorney for appellants.

           Chasan Lamparello Mallon & Cappuzzo, PC, attorneys
           for respondent (Maria P. Vallejo, of counsel and on the
           brief).

                                                                     A-0200-18T4
                                      2
PER CURIAM

      In these consolidated appeals, sureties that posted bail for the defendants

in these criminal cases – prior to the 2017 amendments to Rule 3:26-6 and the

revised bail remission guidelines ("revised guidelines") – argue in a single point

that the trial court erred by applying the revised guidelines and "in not applying

the bail forfeiture guidelines . . . in existence at the time the bails were written."

Stated another way, the sureties argue that the revised guidelines should not have

been applied retroactively because "it is patently unconscionable to allow one

party to the bail-recognizance contract, the State-creditor, to alter the most

essential component of the bail contract . . . than was originally agreed upon

when the contract was first entered into."        The sureties argue as well that

application of the revised guidelines violates the Contracts Clause of the United

States Constitution, U.S. Const., Art. I, § 10, and that the revised guidelines are

inconsistent with their stated purpose of "simplify[ing] and streamlin[ing] the

process for handling applications to set aside or remit bail forfeiture."

      We recently rejected these and other similar challenges to the revised

guidelines in ABC Bail Bonds, Inc. v. Grant, 459 N.J. Super. 340, 348 (App.

Div.), certif. denied, __ N.J. __ (Nov. 4, 2019), where we held that the revised

guidelines should be applied "retroactively" because they are "procedural, not


                                                                              A-0200-18T4
                                          3
substantive[,]" "not unconstitutional[,]" "not an unlawful exercise of the Court's

supervisory authority," and do "not constitute a material change to existing

contracts." For these same reasons, we conclude that the sureties' arguments are

without sufficient merit to warrant further discussion in another written opinion.

R. 2:11-3(e)(1)(E).

      The orders under review in these appeals are affirmed.




                                                                          A-0200-18T4
                                        4